DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the status of the claims, Claims 4-12 are pending. Claims 1-3 have been canceled.
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Regarding Claim 4, the Applicant’s position is that the modifying prior art Memmen et al. (US 9643281, hereinafter: “Memmen”) discloses forming the volute itself; however, Memmen “does not show any volute, or any additional parts for fabricating on any such volute using a support structure that can be easily removed from the internal sections of the finished part,” (Page 7 of the Applicant’s Remarks file on 03/08/2021). The Applicant asserts Memmen does not disclose “forming an inner annular volute portion of a full-sized casing so as to fill in a part of a vacant space and create a new internal surface with an inner portion along with a remaining space left over between a circumferential outer edge of a trimmed impeller and the inner portion of the new internal surface deposited using any AM processes, as claimed” (Page 7 of the Applicant’s Remarks file on 03/08/2021). In addition, Memmen does not disclose “how to fabricate any such insert element 8 like that disclosed in Andersen using any such combination of DLM together with Powder Bed Binding” (Page 8 of the Applicant’s Remarks file on 03/08/2021).
designed to fit the contour of the existing volute 6 forming part of 65 the casing 1 and to be complementary thereto. As a result, the total volute of the pump with the reduced diameter impeller is continuous, and in the form of a gradually expanding spiral proportional to the reduced liquid velocity. The insert volute may be cast of suitable metal and machined, or cast of a suitable smooth plastic material which is resistant to corrosion by the liquid which is being handled by the pump. In the construction shown in FIGS. 3 and 4, the insert volute is cast or molded of an epoxy resin suitably reinforced with glass fibers.” (Col. 2, ll. 55-72; Col. 3, ll. 1-5). Thus, Anderson discloses that the insert must be designed to fit the contour of the existing volute and that the end result must yield a material having smooth surface which is resistant to corrosion by the liquid which is being handled by the pump. 
Memmen teaches that “With the DLM and powder bed binding process of the present invention, a complex part such as a volute for a pump can be formed using a laser to weld metal powder particles together to form the part with the passages formed therein. The support structure can easily be removed from internal sections of the finished part by chemical leaching or vibration or mechanical striking to break these pieces away,” (Col. 5, ll. 1-7). Furthermore, Memmen teaches “DMLS is also one of the few additive manufacturing technologies being used in production. Since the components are built layer by layer, it is possible to design internal features and passages that could not be cast or otherwise machined. Complex geometries and assemblies with multiple components can be simplified to fewer parts with a more cost effective assembly. DMLS does not require special tooling like castings, so it is convenient for short production runs.” Col. 1, ll. 62-67; Col. 2, ll. 1-3).  In addition, Memmen teaches “DMLS is a net-shape process, producing parts with high accuracy and detail resolution, good surface quality and excellent mechanical properties,” Col. 1, ll. 50-53). 
Based on the teaching of Memmen as cited above, it is clear that Memmen teaches manufacturing the inner passages of a pump volute. Memmen also discloses the resulting products can be made with high accuracy, and good surface quality. Thus, this would be fulfill the requirements of Anderson’s insert, which must fit the contour of the existing volute and also having a smooth material which is resistant to corrosion by the liquid which is being handled by the pump. Furthermore, Memmen teaches the benefit of the presented additive technology is to reduce the production of an assembly from multiple components of fewer parts. Therefore, modifying the volute of Anderson by manufacturing the insert 8 onto the existing volute by depositing a volume of material using a directed energy deposition as the additive manufacturing process on the inner annular volute portion of the pump casing as taught by Memmen would reduce the number of manufacturing process steps by eliminating the steps of forming insert (8) of Anderson separately and then assembling the insert onto the existing the volute. In addition, the benefits of using the additive manufacturing process as taught by Memmen to form the insert of Anderson directly onto the existing volute would ensure that the insert would have a smooth surface and accurately aligns with the existing inner surfaces of the volute. Based on the teaching of Memmen and Anderson as discussed above, modifying the existing volute and insert of Anderson by forming the insert directly . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 3091182, hereinafter: “Anderson”).
In reference to Claim 10
Anderson discloses:
A full-sized casing (casing of Fig 1. Prior on installing insert 8) configured to house a trimmed impeller (impeller 4a as shown in Fig. 2) for pumping a fluid, the trimmed impeller having a circumferential outer edge (outer edge of impeller 4a; Fig. 2) with a trimmed diameter (diameter of impeller 4a; Fig. 2), the full-sized casing having an outer peripheral wall (outer wall of 1; Fig. 1, 2) with a full-sized diameter (diameter of 1; Fig. 1, 2) and an inner annular volute portion (inner volute 6 of casing 1; Fig. 1-2) between the circumferential outer edge of the trimmed impeller and the outer peripheral wall of the full-sized casing with a vacant space left over and caused by the trimmed diameter of the circumferential outer edge of the trimmed impeller being less than the full-sized diameter of the outer peripheral wall of the full-sized casing (Col. 2,ll. 4-21; Fig. 2-3),

Claim 10 is a product by process claim and treated in accordance with MPEP 2113. Applicant's product, identified by the claimed process, is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Anderson discloses the added volume of material (insert 8) can be made of metal, plastic, etc. (Col. 2,ll. 71-72; Col. 3, ll. 1-23). Anderson discloses the final product as claimed in the instant product-by-process claim.

In reference to Claim 12
Anderson discloses:
A full-sized casing according to claim 10. In addition, Anderson discloses the pump has a volute (6) that includes an impeller cut-away (7) that has an extended impeller cut-away portion (14; Fig. 2) formed with a corresponding volume of material deposited (8) (Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3).
Claim 12 is a product by process claim and treated in accordance with MPEP 2113. Applicant's product, identified by the claimed process, is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Anderson discloses the added volume of material (insert 8) can be made of metal or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 3091182, hereinafter: “Anderson”) in view of Memmen et al. (US 9643281, hereinafter: “Memmen”).

In reference to Claims 4-5
Anderson discloses:

characterized in that the method comprises configuring the inner annular volute portion (6) with a volume of material (material of insert 8) deposited so as to fill in part of the vacant space and create a new internal surface (surface created by insert 8) with an inner portion along with a remaining space left over between the circumferential outer edge of the trimmed impeller and the inner portion of the new internal surface. (Col. 1, ll. 65-72; Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3). In addition, Anderson discloses “the outside surface of the insert volute is formed to accurately fit the contour of the pump casing at least for a substantial distance from the original cut water of the casing in a direction anticlockwise towards the pump outlet 3. The inside surface of the insert volute is designed so that it closely follows the periphery of the reduced diameter impeller for a substantial distance from the cut water in an anti-clockwise direction,” 

Anderson is silent on the added volume material (8 insert) is being made by depositing a volume of material using an additive manufacturing process on the inner annular volute portion of the pump casing (as claimed in Claim 4) and the method comprises using a directed energy deposition as the additive manufacturing process (as claimed in Claim 5).

Memmen teaches a method of forming a metal part using a directed energy deposition as the additive manufacturing process (Col. 1, ll. 32-37). In addition, Memmen teaches that “With the DLM and powder bed binding process of the present invention, a complex part such as a volute for a pump can be formed using a laser to weld metal powder particles together to form the part with the passages formed therein,” (Col. 5, ll. 1-5). Memmen teaches manufacturing the inner passages of a pump volute (Col. 5, ll. 1-7). Memmen also teaches the resulting products can be made with high accuracy, and good surface quality (Col. 1, ll. 50-53). Thus, this would be fulfill the requirements of Anderson’s insert which must fit the contour of the existing volute and also having smooth material which is resistant to corrosion by the liquid which is being handled by the pump. Furthermore, Memmen teaches the benefit of the presented additive technology is to reduce the production of an assembly from multiple components of fewer parts (Col. 1, ll. 62-67; Col. 2, ll. 1-3).


In reference to Claim 6
Anderson as modified by Memmen discloses:
A method according to claim 4. In addition, Anderson as modified by Memmen discloses the method comprises forming an impeller cut-away (7, Anderson) on the volute of the full-sized casing that has an extended impeller cut-away portion (14; Fig. 2, Anderson) with a corresponding volume of material deposited (8, Anderson) using the additive manufacturing process (Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3, Anderson).

In reference to Claims 7-8
Anderson discloses:
A method of making a full-sized casing (casing of Fig 1. Prior on installing insert 8) configured to house a trimmed impeller (impeller 4a as shown in Fig. 2) for pumping a fluid, the trimmed impeller having a circumferential outer edge (outer edge of impeller 4a; Fig. 2) with a trimmed diameter (diameter of impeller 4a; Fig. 2), the full-sized casing having an outer peripheral wall (outer wall of 1; Fig. 1, 2) with a full-sized diameter (diameter of 1; Fig. 1, 2) and an inner annular volute portion (inner volute 6 of casing 1; Fig. 1-2) between the circumferential outer edge of the trimmed impeller and the outer peripheral wall of the full-sized casing with a vacant space left over and caused by the trimmed diameter of the circumferential outer edge of the trimmed impeller being less than the full-sized diameter of the outer peripheral wall of the full-sized casing (Col. 2,ll. 4-21; Fig. 2-3), 
characterized in that the method comprises configuring the inner annular volute portion (6) with a volume of material (material of insert 8) deposited so as to fill in part of the vacant space and create a new internal surface (surface created by insert 8) with an inner portion along with a remaining space left over between the circumferential outer edge of the trimmed impeller and the inner portion of the new internal surface. (Col. 1, ll. 65-72; Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3). In addition, Anderson discloses “the outside surface of the insert volute is formed to accurately fit the contour of the pump casing at least for a substantial distance from the original cut water of the casing in a direction anticlockwise towards the pump outlet 3. The inside surface of the insert volute is designed so that it closely follows the periphery of the reduced diameter 

Anderson is silent on the added volume material (8 insert) is being made by depositing a volume of material using an additive manufacturing process on the inner annular volute portion of the pump casing (as claimed in Claim 7) and the method comprises using a directed energy deposition as the additive manufacturing process (as claimed in Claim 8).

Memmen teaches a method of forming a metal part using a directed energy deposition as the additive manufacturing process (Col. 1, ll. 32-37). In addition, Memmen teaches that “With the DLM and powder bed binding process of the present invention, a complex part such as a volute for a pump can be formed using a laser to weld metal powder particles together to form the part with the passages formed therein,” (Col. 5, ll. 1-5). Memmen teaches manufacturing the inner passages of a pump volute (Col. 5, ll. 1-7). Memmen also teaches the resulting products can be made with high accuracy, and good surface quality (Col. 1, ll. 50-53). Thus, this would be fulfill the requirements of Anderson’s insert which must fit the contour of the existing volute and also having smooth material which is resistant to corrosion by the liquid which is being handled by the pump. Furthermore, Memmen teaches the benefit of the presented additive technology is to reduce the production of an assembly from multiple components of fewer parts (Col. 1, ll. 62-67; Col. 2, ll. 1-3).


In reference to Claim 9
Anderson as modified by Memmen discloses:
A method according to claim 7. In addition, Anderson as modified by Memmen discloses the method comprises forming an impeller cut-away (7, Anderson) on the volute of the full-sized casing that has an extended impeller cut-away portion (14; Fig. 2, Anderson) with a corresponding volume of material deposited (8, Anderson) using the additive manufacturing process (Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3, Anderson).


In reference to Claim 11
Anderson discloses:
A full-sized casing according to claim 10. In addition, Anderson discloses the added volume material (8 insert) is made of metal or plastic (Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3).
Anderson is silent on the added volume material (8 insert) is being made using a directed energy deposition as the additive manufacturing process.
Memmen teaches a method of forming a metal part using a directed energy deposition as the additive manufacturing process (Col. 1, ll. 32-37). In addition, Memmen teaches that “With the DLM and powder bed binding process of the present invention, a complex part such as a volute for a pump can be formed using a laser to weld metal powder particles together to form the part with the passages formed therein,” (Col. 5, ll. 1-5). Memmen teaches manufacturing the inner passages of a pump volute (Col. 5, ll. 1-7). Memmen also teaches the resulting products can be made with high accuracy, and good surface quality (Col. 1, ll. 50-53). Thus, this would be fulfill the requirements of Anderson’s insert which must fit the contour of the existing volute and also having smooth material which is resistant to corrosion by the liquid which is being handled by the pump. Furthermore, Memmen teaches the benefit of the presented additive technology is to reduce the production of an assembly from multiple components of fewer parts (Col. 1, ll. 62-67; Col. 2, ll. 1-3).
Since Memmen teaches a complex part such as a volute for a pump can be formed by depositing a volume of material using an additive manufacturing process, it .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RICHARD A EDGAR/Primary Examiner, Art Unit 3745